Citation Nr: 0729130	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  05-09 852	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a right hip 
disability.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from November 1982 to November 
1985, active duty for training (ACDUTRA) in September 2002, 
and active service from February 2003 to February 2004.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from an August 2004 rating action that 
denied service connection for right shoulder and hip 
disabilities, low back strain, and a heart disability 
characterized by an irregular heartbeat.  The veteran filed a 
Notice of Disagreement in September 2004, and the RO issued a 
Statement of the Case in February 2005, but he did not 
perfect the appeal with respect to the issue of service 
connection for a heart disability characterized by an 
irregular heartbeat by filing a Substantive Appeal.  By 
rating action of February 2005, the RO granted service 
connection for low back strain; this constitutes a full grant 
of the benefit sought on appeal with respect to this issue.

In September 2006, the veteran testified at a Board hearing 
before the undersigned Veterans Law Judge at the RO.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  While the veteran had right shoulder complaints in 
service, competent, probative medical evidence fails to 
reveal a current right shoulder disability.

3.  While the veteran had right hip complaints in service, 
competent, probative medical evidence fails to reveal a 
current right hip disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder 
disability are not met.  38 U.S.C.A.  §§ 101(24), 106, 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).

2.  The criteria for service connection for a right hip 
disability are not met.  38 U.S.C.A.  §§ 101(24), 106, 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006).  To implement the provisions of the law, 
the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims on appeal has 
been accomplished.

A May 2004 pre-rating RO letter informed the veteran of the 
VA's responsibilities to notify and assist him in his claims, 
and what was needed to establish entitlement to service 
connection (evidence showing that a disability existed from 
the time of military service to the present time, or began in 
or was made worse by his military service).  Thereafter, he 
was afforded opportunities to respond.  The Board thus finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claims, and 
has been provided ample opportunity to submit such 
information and evidence.  

Additionally, that RO letter provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support his claims, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them; specified what records the VA was responsible for 
obtaining, to include Federal records, and the type of 
records that the VA would make reasonable efforts to get; and 
requested the veteran to furnish any evidence that he had in 
his possession that pertained to his claims.  The Board thus 
finds that that letter satisfies the statutory and regulatory 
requirement that the VA notify a claimant what evidence, if 
any, will be obtained by him and what evidence will be 
retrieved by the VA.  See Quartuccio v. Principi,    16 Vet. 
App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by him; and (4) a request by the VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all 4 content of 
notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matters now before the Board, a 
document fully meeting the VCAA's notice requirements was 
furnished to the veteran prior to the August 2004 rating 
action on appeal.  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto).  In this case, the RO 
furnished the veteran notice pertaining to the degree of 
disability and the effective date by letter of March 2006.
 
Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all available evidence necessary to substantiate 
his claims, to include obtaining all available service and 
pertinent post-service VA medical records.  He was afforded a 
comprehensive VA examination in June 2004.  A transcript of 
his September 2006 Board hearing testimony has been 
associated with the record and considered in adjudicating 
this case.  Significantly, the veteran has not identified, 
nor does the record otherwise indicate, any existing, 
pertinent evidence, in addition to that noted above, that has 
not been obtained.  In an April 2006 statement, the veteran 
stated that he had no other information or evidence to submit 
in connection with his claims.

The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matters currently under consideration.  Although at 
the September 2006 Board hearing the veteran's representative 
requested a new VA examination, the Board finds that 
additional examination of the veteran is not necessary, as 
the current June 2004 VA examination is adequate to equitably 
adjudicate these claims.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing ACDUTRA, or injury incurred or aggravated 
while performing inactive duty training.  38 U.S.C.A.         
§§ 101(24), 106, 1110, 1131. 

Service connection requires a finding of a current disability 
that is related to an injury or disease incurred in service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that it was incurred in service.  
38 C.F.R. § 3.303(d).    

The veteran contends that he currently has chronic right 
shoulder and hip disabilities that are of service origin.  He 
gave testimony to that effect at the September 2006 Board 
hearing.

A review of the service medical records for the first period 
of active service are negative for complaints, findings, or 
diagnoses of any right shoulder or hip disability.  

During ACDUTRA in September 2002, the veteran was seen at a 
hospital emergency room after he fell backwards on his back 
while installing a tarpaulin on a truck.  His complaints 
included right shoulder pain, but there were no complaints 
pertaining to the right hip, and he denied any paresthesias 
or weakness of the arms or legs.  Current examination showed 
no pathological findings pertaining to the right shoulder or 
hip.

A review of the service medical records for the second period 
of active service discloses that the veteran was seen in 
March 2003 with complaints of persistent right hip pain since 
a September 2002 fall.  X-rays taken at the time were 
reportedly negative.  Current examination showed no hip pain 
on range of motion testing, and there were no pathological 
findings pertaining to the right hip.  The assessments 
included right sacroiliac pain.  In April 2003, the veteran 
was seen with complaints of right posterior hip pain that he 
localized to the right sacroiliac joint.  After examination, 
the assessment was chronic mechanical low back pain.  
Subsequently in April, he was seen with an 8-month history of 
right shoulder pain since a fall from a truck.  After 
examination, the assessments were right shoulder impingement 
and tendinitis.  In August 2003, the veteran was seen with 
complaints of right shoulder and hip pain.  Examination of 
the shoulder showed full range of motion and 5/5 strength.  
There was full right hip range of motion.  The assessment was 
right rotator cuff tendinitis.  In September, October, and 
November 2003, the veteran was seen with complaints of right 
shoulder and hip pain.  Examination in September showed equal 
and symmetrical range of motion and strength.  In November, 
the veteran reported aggravating the shoulder after playing 
overhead volleyball, but current examination showed full hip 
range of motion and 5/5 strength in the upper and lower 
extremities.  The assessments were right shoulder impingement 
and right hip pain.

In early October 2004, the veteran was seen with complaints 
of right shoulder and hip pain.  The impressions were right 
shoulder pain (impingement syndrome) and right hip pain.

Post service, the veteran was seen in a VA outpatient clinic 
in March 2004 with complaints of right shoulder and hip pain, 
but there were no pathological findings referable to the 
right shoulder or hip.

On June 2004 VA examination post service, the examiner 
reviewed the claims folder and the service medical records 
showing the veteran's back injury in September 2002 after a 
fall off of a truck, after which he was evaluated in a 
hospital emergency room for a low back contusion.  The 
veteran complained of hip and right shoulder pain.  The 
examining physician noted that X-rays at the time of the 
original injury were negative, and that right shoulder 
tendinitis was diagnosed in April 2003.  After current 
examination and X-rays which revealed normal hips and 
shoulders, the impressions were right shoulder and hip pain 
with no evidence of right shoulder or hip disability by 
examination or X-ray.  

In October 2004 and October 2005, another VA physician noted 
the veteran's complaints of right hip pain.  However, on the 
2005 outpatient examination, movements at the hip joints were 
normal, and there was full range of motion at the shoulder 
joint with moderate crepitus and pain.  The assessments 
included right hip arthropathy.
 
As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Where, as here, the competent 
evidence on the most recent VA examinations does not show the 
current existence of a chronic right shoulder or hip 
disability for which service connection is sought (and hence, 
no evidence of a nexus between any such disability and 
service), there can be no valid claim for service connection.  
See Gilpin v. West,  155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the competent 
medical evidence of record does not show the current 
existence of a chronic right shoulder or hip disability, the 
Board finds that service connection is not warranted. 

In addition to the medical evidence of record, the Board also 
has considered the veteran's assertions and testimony in 
connection with the claims on appeal.  However, as a layman 
without appropriate medical training and expertise, the 
veteran's assertions are not supported by any competent 
evidence showing the current existence of a chronic right 
shoulder or hip disability.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).  The Board emphasizes 
that medical matters such as diagnosis, causation, and 
etiology are solely within the province of trained medical 
professionals.  See, e.g., Jones v. Brown, 7 Vet. App. 134, 
137 (1993).  Hence, the veteran's own assertions in this 
regard have no probative value.

For all the foregoing reasons, the Board finds that the 
claims for service connection for right shoulder and hip 
disabilities must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claims, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Service connection for a right shoulder disability is denied.

Service connection for a right hip disability is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


